In the above entitled cause, a petition for rehearing was filed on May 13, 1942. On May 18, 1942, the petition was granted. The cause was reargued on September 1, 1942, at the regular fall term of court sitting at Pocatello.
After a careful re-examination of the issues involved in the above cause, we have concluded to adhere to the view expressed in the opinion heretofore filed.
Chief Justice Givens and Justice Ailshie have authorized me to concur them in the above statement.
Justices Morgan and Holden have authorized me to state that they and each of them are not in accord with the views expressed in the original opinion, and dissent. *Page 161